                                   1

                                   2

                                   3                                       UNITED STATES DISTRICT COURT

                                   4                                    NORTHERN DISTRICT OF CALIFORNIA

                                   5     KEVEN MARANI,                                         CASE NO. 19-cv-05538-YGR
                                   6                    Plaintiff,
                                                                                               ORDER GRANTING MOTION TO DISMISS
                                   7              vs.
                                                                                               Re: Dkt. No. 47
                                   8     MICHAEL CRAMER, ET AL.,
                                   9                    Defendants.

                                  10

                                  11            Defendants Mark, Florence, and Scott Cramer (“Cramer Defendants”) filed a motion to
                                  12   dismiss plaintiff Keven Marani’s complaint on April 2, 2021. (Dkt. No. 47.) The motion was
Northern District of California
 United States District Court




                                  13   heard by the Court on July 6, 2021 by videoconference.
                                  14            Having carefully considered the briefing and arguments submitted in this matter, and for
                                  15   the reasons set forth in full detail on the record, the motion to dismiss is GRANTED WITH LEAVE
                                  16   TO AMEND.        The Court finds that Plaintiff has not made a prima facie showing that this Court has
                                  17   personal jurisdiction over the Cramer Defendants. For a court to exercise personal jurisdiction
                                  18   over a non-resident defendant, that defendant must have “minimum contacts with [the forum state]
                                  19   such that the maintenance of the suit does not offend traditional notions of fair play and substantial
                                  20   justice.” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (internal quotation marks and
                                  21   citation omitted). Plaintiff shall file an amended complaint by July 27, 2021. The Cramer
                                  22   Defendants shall respond by August 17, 2021.
                                  23            This Order terminates Docket Number 47.
                                  24            IT IS SO ORDERED.
                                  25

                                  26   Dated:
                                                                                                   YVONNE GONZALEZ ROGERS
                                  27                                                          UNITED STATES DISTRICT COURT JUDGE
                                  28
